Name: Commission Regulation (EEC) No 182/92 of 27 January 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 92 Official Journal of the European Communities No L 19/29 COMMISSION REGULATION (EEC) No 182/92 of 27 January 1992 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3742/91 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3742/91 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1992. For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 352, 21 . 12. 1991 , p . 33. No L 19/30 Official Journal of the European Communities 28 . 1 . 92 ANNEX to the Commission Regulation of 27 January 1992 fixing the import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 5 from 3 to 9 February 1992 Week No 6 from 10 to 16 February 1992 Week No 7 from 17 to 23 February 1992 Week No 8 from 24 February to 1 March 1992 0204 30 00 198,990 203,865 206,603 208,560 0204 41 00 198,990 203,865 206,603 208,560 0204 42 10 139,293 142,706 144,622 145,992 0204 42 30 218,889 224,252 227,263 229,416 0204 42 50 258,687 265,025 268,584 271,128 0204 42 90 258,687 265,025 268,584 271,128 0204 43 00 362,162 371,034 376,017 379,579 0204 50 51 198,990 203,865 206,603 208,560 0204 50 53 139,293 142,706 144,622 145,992 0204 50 55 218,889 224,252 227,263 229,416 0204 50 59 258,687 265,025 268,584 271,128 0204 50 71 258,687 265,025 268,584 271,128 0204 50 79 362,1 62 371,034 376,017 379,579 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 .